DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  
As to claim 8, line 3, “the excitation pulse” lacks antecedent basis.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, line 1-2, “the first measurement sequence and the second measurement sequence are the same” is indefinite since in claim 1, the second k-space trajectory is different from the first k-space trajectory.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14, 18-21, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims 1-14 and 18-23 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.

1. 	A method for generating at least one image data set and one reference image data set of an examination object from at least two raw data sets, the method comprising:
providing a first raw data set acquired with a magnetic resonance system, the first raw data set including measurement signals at a plurality of read-out points in k- space that lie on a first k-space trajectory;

providing a second raw data set acquired with the same magnetic resonance system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k-space trajectory that is different from the first k-space trajectory;
reconstructing a plurality of image data sets from the first raw data set, wherein before reconstruction of each of the plurality of image data sets, using a separate distortion correction coefficient set that defines a corresponding shift of the read-out points of the measurement signals of the first raw data set in k- space;
reconstructing a reference image data set from the second raw data set;
comparing the reference image data set with each image data set of the plurality of image data sets to generate respective similarity values; and 
selecting an image data set from the plurality of image data sets having a greatest similarity value of the similarity values.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations “reconstructing a plurality of image data sets from the first raw data set, wherein before reconstruction of each of the plurality of image data sets, using a separate distortion correction coefficient set that defines a corresponding shift of the read-out points of the measurement signals of the first raw data set in k- space” and “reconstructing a reference image data set from the second raw data set” are mathematical. The bolded limitation “comparing the reference image data set with each image dataset of the plurality of image data sets to generate respective similarity values” is considered either mathematical or a mental step. The bolded limitation “selecting an image data set from the plurality of image data sets having a greatest similarity value of the similarity values” is a mental step.

23. 	A controller for a magnetic resonance (MR) system, comprising: 
a memory configured to store computer instructions; and 
a processor configured to execute the computer instructions to cause the processor to: 
obtain a first raw data set of an examination object and acquired with the MR system, the first raw data set including measurement signals at a plurality of read-out points in k- space that lie on a first k-space trajectory; 
obtain a second raw data set acquired with the same MR system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k-space trajectory that is different from the first k-space trajectory; 
reconstruct a plurality of image data sets from the first raw data set, wherein before reconstruction of each of the plurality of image data sets, using a separate distortion correction coefficient set that defines a corresponding shift of the read-out points of the measurement signals of the first raw data set in k-space; 
reconstruct a reference image data set from the second raw data set;

compare the reference image data set with each image data set of the plurality of image data sets to generate respective similarity values; and 
select an image data set from the plurality of image data sets having a greatest similarity value of the similarity values.
As to claim 23 above, the pertinent portion pertaining to the abstract idea
is bolded. The bolded limitations “reconstruct a plurality of image data sets from the first raw data set, wherein before reconstruction of each of the plurality of image data sets, using a separate distortion correction coefficient set that defines a corresponding shift of the read-out points of the measurement signals of the first raw data set in k-space” and “reconstruct a reference image data set from the second raw data set” are mathematical.  The bolded limitation “compare the reference image data set with each image data set of the plurality of image data sets to generate respective similarity values” is considered either mathematical or a metal step.  The bolded limitation “select an image data set from the plurality of image data sets having a greatest similarity value of the similarity values” is a mental step. 
The non-abstract limitations are “providing a first raw data set acquired with a magnetic resonance system, the first raw data set including measurement signals at a plurality of read-out points in k-space that lie on a first k-space trajectory”; “obtain a first raw data set of an examination object and acquired with the MR system, the first raw data set including measurement signals at a plurality of read-out points in k- space that lie on a first k-space trajectory”; “providing a second raw data set acquired with the same magnetic resonance system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k- space trajectory that is different from the first k-space trajectory”; “obtain a second raw data set acquired with the same MR system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k-space trajectory that is different from the first k-space trajectory”; “a non-transitory computer- readable storage medium”; “a controller’; “a memory”; “a processor” and “a magnetic resonance system”. These are not deemed to integrate nor amount to significantly more than the abstract idea because “providing a first raw data set acquired with a magnetic resonance system, the first raw data set including measurement signals at a plurality of read-out points in k- space that lie on a first k-space trajectory”; “obtain a first raw data set of an examination object and acquired with the MR system, the first raw data set including measurement signals at a plurality of read-out points in k- space that lie on a first k-space trajectory”; “providing a second raw data set acquired with the same magnetic resonance system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k-space trajectory that is different from the first k-space trajectory”; and “obtain a second raw data set acquired with the same MR system and at the same examination object as the first raw data set, the second raw data set including measurement signals at a plurality of read-out points that lie on a second k-space trajectory that is different from the first k-space trajectory” are considered generic computer functions of loading data. “A non-transitory computer-readable storage medium”; “a controller”; “computer program product”; “a memory”; and “a processor” are generic computer components and “a magnetic resonance system” is the basic component of every MRI apparatus and do not make the MRI less generic.

A search has been performed, but no art has been found for prior art rejection at this time.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered but they are not persuasive.  
Applicant argues “reconstruction of an image data set or the comparison of image data sets may be based on underlying mathematical concepts, the mathematical concepts are not recited in the claims because the claims do not explicitly recite a mathematical formula or calculation. Therefore, Applicant submits that the claims are ‘only based on or involve[] a mathematical concept,’ and therefore do not fall within the mathematical concepts grouping of abstract ideas” (page 8 of remarks).  Examiner disagrees.  From the specification, page 24, lines 7-8, “the reconstruction of raw data sets with spiral trajectories are done by re-gridding and the Fourier transform” which both are math.  
Applicant argues “the claims are not directed to mental processes because the steps or operations are not practically performed in the human mind. In particular, the comparison of complex image data sets to a reference image data set is not practically performed in the human mind”, then citing “in particular, the comparison of complex image data sets to a reference image data set is not practically performed in the human mind”.  Note page 8 of remarks.  Examiner disagrees.  The claims do not recite “complex image data”.  Rather the claims recite “comparing the reference image data set with each image data set…to generate respective similarity values.” One could easily display the images side by side and select a similarity value, for example, on a scale of 1-5 assign a value how similar they are.  Thus, this step is considered a mental step.  Similarly, the selecting an image data set from plural sets is considered a mental step.   
Applicant next argues that the claims improve MRI data analysis technology by compensating for distortions. Note page 9 of remarks.  In order to demonstrate an improvement to the technology, the claim must recite limited rules in a process specifically designed to achieve an improved technological result.  See McRo.  The instant claim recites reconstructing image data from two different sources of data, some of the images using distortion correction coefficient.  The claim then compares the data sets, generates similarity values, and picks the closest match.  This claim lacks the limited rules required by McRo.  
In contrast claim 22 recites “comparing the reference image data set with each image data set of the plurality of image data sets comprises comparing edges of each of the image data sets with edges of the reference image data set, the respective similarity values being generated based on the comparison of the respective edges of each of the image data sets with edges of the reference image data set” which is seen to be a limited rule in accordance to McRo and is eligible for this reason.  
Thus, the 101 rejection is maintained. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN S LEE/           Primary Examiner, Art Unit 2852